Citation Nr: 0946423	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for fibromyalgia.

2.  Entitlement to service connection for left wrist 
disability.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for temporomandibular 
joint disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from August 2002 to 
August 2003.  She also had prior and subsequent service in 
the U.S. Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2003 and January 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The veteran testified 
at a Board hearing held at the RO in October 2008. 

Although the Veteran perfected an appeal concerning the 
proper disability rating assignable for her service-connected 
headaches, in February 2008 she indicated that her appeal as 
to that issue was satisfied by the RO's recent assignment of 
a 30 percent evaluation therefor.  The Board construes her 
February 2008 communication as a withdrawal of her appeal 
concerning the headache disorder.

At her October 2008 hearing, the Veteran testified concerning 
neck problems, dental problems, traumatic brain injury and 
posttraumatic stress disorder.  It is unclear whether she 
intended to claim service connection for those disorders.  If 
the Veteran does intend to claim service connection for the 
referenced disabilities, she should so inform the RO.

The issue of service connection for fibromyalgia on a de novo 
basis, and of service connection for the other 4 issues 
listed on the title page of this action are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied 
service connection for fibromyalgia.

2.  The evidence received since the September 2003 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for fibromyalgia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In light of the Board's reopening of the fibromyalgia claim, 
any deficiency regarding new and material evidence notice is 
not prejudicial.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A September 2003 rating decision denied entitlement to 
service connection for fibromyalgia.  The veteran was advised 
of the decision and of her appellate rights with respect 
thereto, but did not appeal.  Consequently, service 
connection for fibromyalgia may be considered on the merits 
only if new and material evidence has been received since the 
time of the September 2003 adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2009).

The evidence on file at the time of the September 2003 rating 
decision included service treatment records documenting that 
in April 2003, the Veteran was noted to have tender points at 
classic fibromyalgia locations.  In July 2003 she reported 
involvement in some type of motor vehicle accident 
(purportedly occurring in 2002); the clinician diagnosed her 
as having myofascial pain.  

The evidence previously considered also included military 
hospital records for August 2002 to August 2003 which include 
an April 2003 entry noting that the Veteran had classic 
fibromyalgia locations of tenderness.

The evidence on file at the time of the September 2003 rating 
decision lastly included the report of August 2003 VA 
examinations.  The Veteran reported experiencing 
fibromyalgia.  The examiner explained, however, that the 
Veteran did not report a history consistent with 
fibromyalgia, and that physical examination did not support 
the presence of fibromyalgia.  Instead, the examiner 
explained that the Veteran had myofascial tenderness 
dysfunction.

Pertinent evidence added to the record since the September 
2003 rating decision includes treatment records from 
military, VA, and private facilities covering the period from 
September 2003 to June 2008, which document continued 
complaints of diffuse myalgias.  She was diagnosed in January 
2004 as having myofascial pain syndrome comprised of diffuse 
myalgias and arthralgias; the same diagnosis was listed at 
her February 2005 Medical Evaluation Board examination in 
connection with her service in the Reserves.  In July 2004 
she was diagnosed as having fibromyalgia.  An April 2005 
entry suggested that the Veteran's myalgias and myositis 
represented fibromyalgia.  In July 2006 she was noted to have 
11 sites consistent with fibromyalgia.  An October 2007 
psychological evaluation notes an Axis III diagnosis of 
fibromyalgia.

The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered was 
equivocal as to whether the Veteran had fibromyalgia, and as 
the prior denial was based primarily on the absence of 
current evidence of that disorder.  The veteran's claim for 
service connection for fibromyalgia is therefore reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for fibromyalgia is granted.  


REMAND

The service treatment records show that in April 2003, the 
Veteran complained of a 5-year history of shoulder pain; she 
repeated the complaint in June 2003, and in September 2003 
was diagnosed as having right rotator cuff tendonitis.  In 
July 2003 she also complained of low back pain she believed 
had been present since a purported motor vehicle accident 
(MVA) in September 2002.  The records show that the Veteran 
underwent left carpometacarpal arthroplasty in September 
2003, although an actual wrist disorder is not documented.  
Dental records document treatment for a variety of dental 
conditions, but not for temporomandibular joint dysfunction.  

The post-service treatment records include military hospital 
records documenting treatment beginning in November 2003 for 
right-sided jaw pain diagnosed variously as capsulitis and 
temporomandibular joint dysfunction.  X-ray studies of the 
left wrist showed osteoarthritis of the first and second 
carpometacarpal joints, as well as post-surgical changes in 
the wrist (service connection for the September 2003 surgery 
to the carpometacarpal is already in effect).  The records 
also document complaints of right shoulder pain.  Recent X-
ray studies of the lower spine purportedly show degenerative 
changes.

The Veteran attended VA examinations in August 2003.  The 
examiners did not address the claimed left wrist disorder, 
other than to note the absence of carpal tunnel syndrome on 
electrodiagnostic testing.  The examinations did not make 
pertinent findings as to the lower back or right shoulder.  
The dental examination noted that the Veteran had diffuse 
dental pain of unclear etiology, with a significant 
possibility that the pain was secondary to bruxism and 
fibromyalgia.

At her October 2008 hearing, the Veteran testified that she 
was injured in a 2002 MVA in service, as well as in a scuba 
diving accident the same year.  She explained that she never 
reported the MVA, and did not report any problems concerning 
the scuba diving injuries to her instructors.  She testified 
that she experienced left wrist problems prior to leaving 
active service, and that her complaints led to the September 
2003 surgery.  She also testified that her right shoulder and 
lower back disorders were manifestations of fibromyalgia.  
She explained that her fibromyalgia and temporomandibular 
joint dysfunction originated during active service.

Given the complaints and findings documented during the 
Veteran's period of active service, and the similar 
complaints and findings documented relatively shortly after 
that service, the Board is of the opinion that the Veteran 
should be afforded VA examinations addressing the presence 
and etiology of her claimed disorders.

The Board also points out that through 2004, the Veteran 
frequently used the services of a military hospital, as she 
was a civilian employee of the facility at the time.  She was 
concurrently a member of the Naval Reserves until sometime in 
2005.  The RO notably has not attempted to verify the 
Veteran's periods of active duty for training or inactive 
duty training.  As those dates may be relevant to this 
appeal, the RO must attempt to verify the referenced periods 
of service.

VA treatment records for August 2007 note that the Veteran 
was in the process of applying for disability benefits from 
the Social Security Administration (SSA).  The records 
associated with any such application to the SSA would be 
relevant to this appeal, and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to her 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  The RO should contact the National 
Personnel Records Center (NPRC) or 
appropriate service department and 
request that the appropriate agency 
verify the Veteran's dates of active duty 
for training and inactive duty training.

3.  The RO should also request the 
veteran to clarify whether she applied 
for disability benefits from the SSA.  If 
she responds in the affirmative, the RO 
should attempt to obtain a copy of any 
SSA decision awarding or denying 
disability benefits for the veteran, 
copies of all medical records upon which 
any such SSA disability benefit award or 
denial was based, and a copy of any 
medical records associated with any 
subsequent disability determinations by 
the SSA for the veteran.

4.  Thereafter, the veteran should be 
scheduled for a pertinent VA examination 
to determine the nature, extent, and 
etiology of any fibromyalgia; the nature, 
extent and etiology of any left wrist 
disability; the nature, extent and 
etiology of any right shoulder 
disability; the nature, extent and 
etiology of any low back disability; and 
the nature, extent and etiology of any 
temporomandibular joint disability.  The 
claims folders must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
should be conducted.  All pertinent 
pathology should be noted in the 
examination report.  In addition, the 
examiner should address the following 
questions:

A.  With respect to any fibromyalgia 
found, is it at least as likely as 
not that the disorder is 
etiologically related to service?

B.  With respect to any left wrist 
disorder found, is it at least as 
likely as not that the disorder is 
etiologically related to service or 
was manifest within one year of her 
discharge therefrom?

C.  With respect to any right 
shoulder disability found, is it at 
least as likely as not that the 
disorder is etiologically related to 
service?

D.  With respect to any low back 
disability found, is it at least as 
likely as not that the disorder is 
etiologically related to service or 
was manifest within one year of her 
discharge therefrom?

E.  With respect to any 
temporomandibular joint disability 
found, is it at least as likely as 
not that the disorder is 
etiologically related to service?

The rationale for all opinions expressed 
should be explained.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of service connection for 
fibromyalgia based on a de novo review of 
the evidence, and readjudicate the issues 
of service connection for left wrist, 
right shoulder, low back, and 
temporomandibular joint disabilities.  If 
the benefits sought on appeal are not 
granted in full the RO must issue a 
supplemental statement of the case and 
provide the appellant and her 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 



	(CONTINUED ON NEXT PAGE)
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).





______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


